OPINION — AG — ** ANNEXATION — FENCELINE — MUNICIPALITY ** (1) A MUNICIPALITY MAY, WITHOUT THE CONSENT OF THE OWNERS OF AT LEAST A MAJORITY OF THE ACRES TO BE ANNEXED, ANNEX ALL OF THE PROPERTY BETWEEN ITS EXISTING CORPORATE BOUNDARIES AND A FENCELINE OR STRIP PARCEL, PREVIOUSLY ANNEXED AND SURROUNDING CORPORATE BOUNDARIES ON ONE SIDE OR IN ONE LOCATION. ALL OF THE TRACTS TO BE ANNEXED MUST BE CONTINGUOUS TO EACH OTHER, AND ONE OF THEM MUST BE CONTIGUOUS TO OR ADJACENT TO THE MUNICIPALITY. WHETHER ALL OF THE TRACTS TO BE ANNEXED ARE CONTIGUOUS TO EACH OTHER AND WHETHER ONE OF THEM IS ADJACENT TO OR CONTIGUOUS OR ADJACENT TO THE MUNICIPALITY ARE QUESTIONS OF FACT AND, THEREFORE, NOT THE SUBJECT OF THIS OPINION. IN ADDITION, WHETHER THE ACTION OF THE MUNICIPALITY IS REASONABLE IS AS WELL A QUESTION OF FACT, AND THEREFORE NOT SUBJECT OF THIS OPINION. 11 O.S. 21-101 [11-21-101] ET SEQ. (2) A MUNICIPALITY THAT LAWFULLY ANNEXES ALL OF THE TERRITORY BETWEEN ITS EXISTING BOUNDARIES AND FENCELINE STRIP SURROUNDING THE MUNICIPALITY MAY IMMEDIATELY DE-ANNEX A PORTION OF THIS TERRITORY AS BEING WITHIN THE LIMITS OF THE MUNICIPALITY OR HAVING BEEN ANNEXED THERETO AND THEREFORE SUBJECT TO DETACHMENT. WHETHER TERRITORY IS WITHIN THE LIMITS OF THE MUNICIPALITY OR HAS BEEN LAWFULLY ANNEXED THERETO IS A QUESTION OF FACT AND, THEREFORE, NOT THE SUBJECT OF THIS OPINION. 11 O.S. 21-110 [11-21-110] (RIGHT OF WAY, ANNEXATION) CITE: 11 O.S. 481 [11-481], 11 O.S. 21-101 [11-21-101], 11 O.S. 21-102 [11-21-102], 11 O.S. 21-103 [11-21-103], 11 O.S. 21-103 [11-21-103](1), 11 O.S. 21-103 [11-21-103](2), 11 O.S. 21-110 [11-21-110], OPINION NO. 78-253, OPINION NO. 81-284 (F. ANDREW FUGITT)